DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Applicant’s Arguments/Amendments filed on March 8, 2021.

Drawings
3.	The drawings were received on November 1, 2019.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 1-14 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-12, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power convertor, comprising: 
a buck-boost circuit to be applied with an input voltage to convert the input voltage into an output voltage for output, the input voltage being generated by a power 
a switching controller that executes maximum power-point tracking by switching on and off the switch repeatedly to control power conversion of the buck-boost circuit such that the power generation module generates maximum direct-current power; and 
a mode controller, 
wherein the mode controller is configured to: 
 	when an input current from the power generation module is larger than a preset current threshold, cause the switching controller to execute the maximum power-point tracking; and
 	when the input current is equal to or less than the current threshold, cause the switching controller to stop the maximum power-point tracking by stopping switching on and off the switch repeatedly to cause the buck-boost circuit to output the input voltage as the output voltage without the power conversion, Page 2 of 11Appl. No.: 16/672,426Attorney Docket No. 87254.PIYA-19347-US Amdt. After Final dated March 8, 2021 
Reply to the Final Office Action of January 7, 2021wherein the mode controller causes the switching controller to stop the maximum power- point tracking by stopping switching on and off the switch repeatedly to cause the buck-boost circuit to output the input voltage as the output voltage without the power conversion, in response to the input current decreasing to be equal to or less than the current threshold after exceeding the current threshold.

Regarding claim 13, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power generation system, comprising: 

at least one power convertor corresponding to at least one of the power generation modules, wherein each power convertor comprises: 
 a buck-boost circuit to be applied with an input voltage to convert the input voltage into an output voltage for output, the input voltage being generated by the at least one of the power generation modules, the buck-boost circuit including a switch; 
a switching controller that executes maximum power-point tracking by switching on and off the switch repeatedly to control power conversion of the buck-boost circuit such that the at least one of the power generation modules generates maximum direct-current power; and 
a mode controller, wherein the mode controller is configured to: Page 7 of 11Appl. No.: 16/672,426Attorney Docket No. 87254.PIYA-19347-US Amdt. After Final dated March 8, 2021 Reply to the Final Office Action of January 7, 2021 
 	cause the switching controller to execute the maximum power-point tracking when an input current from the at least one of the power generation module is larger than a preset current threshold; and 
 	when the input current is equal to or less than the current threshold, cause the switching controller to stop the maximum power-point tracking by stopping switching on and off the switch repeatedly to cause the buck-boost circuit to output the input voltage as the output voltage without the power conversion,
wherein in each power converter, the mode controller causes the switching controller to stop the maximum power-point tracking by stopping switching on and off the switch repeatedly to cause the buck-boost circuit to output the input voltage as the output voltage without the power conversion, in response to the input current decreasing to be equal to or less than the current threshold after exceeding the current threshold.

Regarding claim 14, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power generation control method for controlling a power generation system comprising a plurality of power generation modules connected in series, each of the power generation modules generating direct-current power, at least one of the power generation modules being subjected to power conversion of a power convertor, the power convertor comprising a buck-boost circuit to be applied with an input voltage to convert the input voltage into an output voltage for output, the input voltage being generated by the at least one of the power generation modules, the buck-boost circuit including a switch; and a switching controller that executes maximum power-point tracking by switching on and off the switch repeatedly to control power conversion of the buck-boost circuit such that the at least one Page 8 of 11Appl. No.: 16/672,426Attorney Docket No. 87254.PIYA-19347-US Amdt. After Final dated March 8, 2021 Reply to the Final Office Action of January 7, 2021 of the power generation modules generates maximum direct-current power, the method comprising: 
causing the switching controller to execute the maximum power-point tracking when an input current from the at least one of the power generation modules is larger than a preset current threshold;
when the input current is equal to or less than the current threshold, causing the switching controller to stop the maximum power-point tracking by stopping switching on and off the switch repeatedly to cause the buck-boost circuit to output the input voltage as the output voltage without the power conversion; and 
in response to the input current decreasing to be equal to or less than the current threshold after exceeding the current threshold, causing the switching controller to stop the maximum power-point tracking by stopping switching on and off the switch repeatedly to cause the buck- boost circuit to output the input voltage as the output voltage without the power conversion.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.